Title: Council of War, 29 September 1778
From: Council of War
To: 


          
            [Fredericksburg, 29 September 1778]
          
          At a Council of War held at Fredericksburgh September 29th 1778.
          Present The Commander in Chief[,] Major Generals  Brigadiers .
          His Excellency states to the Council, that the enemy have some days since, made an incursion into the Jerseys, with a considerable force, which with a reinforcement lately received is supposed to amount to four or five thousand men, which had taken post between Hackinsack River and the North River, along the Liberty-Pole and New Bridge, and had thrown up works at those places. That besides these a party of the enemy had landed at Dob’s ferry the Evening of the 27th, and were on their march towards Clarks-Town.
          That, besides the troops in the Jerseys, the enemy had advanced a body on this side, towards Valentine Hill, which seem to be employed in foraging.
          That the present disposition of our army is as follows—General Putnam with two brigades amounting to 1390 executive rank & file has been ordered to cross the River and reinforce the Garrison at West-Point —The Garrison of West Point consists of about 700—General Clinton with one brigade of 820 has taken post at the Highland pass near the Continental village—General Smalwood with his brigade of 740—is at Fish Kill-town—Baron De Kalb with the second Maryland brigade of 1100—is on the plains about twelve miles from the Town—Four brigades of the second line containing 3030—are at Fredericksburgh; and the left wing composed of five brigades 4560 strong at Danbury—That General Scot, with the advanced corps of thirteen hundred foot & about 400 Cavalry lies at North Castle, with orders to reinforce the Highlands, if an attempt should be made against the Posts there.
          That besides these, two brigades, General Maxwell’s and General Woodfords, consisting of about 1500—are detached into the Jerseys, 
            
            
            
            which in conjunction with Count Pulaskis corps, some small detachments of Continental troops and the militia of the Country which are ordered out in considerable number, and partly collected will amount to a respectable force of which Major General Lord Stirling has been sent to take the command, with directions to make such a disposition as may serve to check the incursions of the enemy and at the same time secure a communication with the Highland forts.
          Under the circumstances and appearances, The Commander in Chief requests the opinion of the Council, whether any change should be made in the present disposition of the army and if any, what it should be.
        